Citation Nr: 1644650	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-23 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971, with periods of active duty for training from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran died in December 2013 and, as such, the Board dismissed his appeal in January 2014.  Thereafter, the Agency of Original Jurisdiction (AOJ) recognized the appellant, who is the Veteran's surviving spouse, as a substitute claimant in April 2015.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  Therefore, she has been substituted as the appellant for purposes of processing the claim to completion.

The appeal is REMANDED to the AOJ.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The appellant seeks an initial rating in excess of 30 percent for the Veteran's service-connected PTSD.

The Board finds that remand is needed to obtain outstanding VA and private treatment records, as well as records relating to the Veteran's death.  Specifically, the Veteran died in December 2013, but his death certificate has not been associated with the claims file.  Additionally, the Veteran's VA treatment records are only current to June 2011; however, the most recent records suggest he continued to receive VA mental health treatment after June 2011.  See, e.g., the Veteran's September 2011 Form 9 (indicating that he sees a psychiatrist at the VA clinic in Anderson, South Carolina).  The Veteran also specifically requested that VA obtain a VA treatment report from the Columbia VAMC dated April 6, 2011 which would be pertinent to his pending appeal. See an April 7, 2011 Report of General Information.  It does not appear such was obtained.

In his September 2011 VA Form 9, the Veteran also indicated that he had been followed by a care coordinator from "A.H.", and suggested her records would demonstrate the severity of his disability.   The Veteran provided the card of K.H., a registered nurse and case manager from "A.H."  On remand, all appropriate efforts should be taken to request and obtain such records.  

Finally, the Board adds that the Veteran reasonably raised the issue of entitlement to TDIU on his September 2011 VA Form 9.  The Court of Appeals for Veterans Claims (the Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending rating claim, and has incorporated it as an issue listed above.  The issue is remanded for appropriate development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, to specifically include the Veteran's death certificate and records from the Veteran's case manager, K. H. (identified in the September 2011 VA Form 9).  After obtaining any necessary authorization from the appellant, all outstanding records should be obtained, to include VA treatment records dated on April 6, 2011 from the Columbia VAMC, and VA treatment records dated from June 2011 to December 2013, including at VA's facilities in Anderson, South Carolina.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

2.  After completing the above action, readjudicate the pending claim for a rating in excess of 30 percent for PTSD, to include whether a TDIU may be awarded.  Any development deemed necessary upon review of newly-obtained lay or medical evidence should be undertaken.  If the issues on appeal remain denied, in whole or in part, the appellant should be issued a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




